Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/22/2021 has been considered by the examiner.
Status of Application
Claims 1-11 are pending. Claims 1 and 8 are the independent claims. Claims 1 and 8 have been amended. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 09/23/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 09/23/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim objection to claim 8, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The objection to claim 8 has been withdrawn.
Regarding the title, the amendment to the title was accepted, however the change in name is not reflected in the system until allowance.
With respect to the claim rejections of claims 8-10 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered. The applicant’s amendments addressed the rejections regarding the relative term “near”, but do not appear to properly address the rejection regarding the “possible-to-stop speed”. The claim language still states that if the vehicle is traveling too fast to stop in time, then it is stopped at the stop line anyways. Therefore the claim rejections of claims 8-10 under 35 U.S.C. § 112 (b) remain.

Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “detecting a temporary stop line on a road, and if the vehicle speed detected at the time when the temporary stop line is detected is higher than a predetermined possible-to-stop speed, the host vehicle is stopped at the detected temporary stop line”. The metes and bounds of this limitation are still indefinite. If, when the temporary stop line is detected, the speed of the vehicle is higher than a predetermined possible-to-stop speed, how then does the vehicle stop at the detected temporary stop line? It seems that it just stated in the claim that the vehicle is traveling too fast to stop in time, but then is followed by stopping the vehicle at the temporary stop line in time. For the purpose of examination, the limitation will be interpreted as detecting a temporary stop line on a road and, if the speed is higher than a predetermined threshold, stopping the vehicle at the detected temporary stop line.
Claim 10 contains similarly recited limitations and is rejected under the same rationale.
	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kurotobi et al. (US 2017/0018177 A1) in view of Ludwick et al. (US 2015/0268665 A1).
Regarding claim 1, while Kurotobi discloses a driving assistance apparatus comprising: a measurement unit configured to measure a distance to a front side position of an obstacle from a front end portion of a host vehicle when the host vehicle stops temporarily for the first time before an intersection in which a blind spot caused by the obstacle is present (Kurotobi figures 11-18 and ¶29-30, 38, 40, 59-60, 63, 67-68, 77, 82-83, 89-90, and 97-99); and a vehicle controller including a processor for executing programs stored in memory, the vehicle controller configured to stop the host vehicle for the second time such that a moving distance between the front end portion of the host vehicle and the front side position of the obstacle satisfies a predetermined criterion based on the measured distance when the host vehicle moves forward from the temporarily stopped position, wherein the front side position is a position corresponding to a front end portion of the obstacle in the vehicle front-rear direction (Kurotobi figures 11-18 and ¶82-83, 86, 100-101, and 106-107);
Kurotobi does not explicitly state wherein the controller is configured to inform, before the host vehicle starts moving from the temporary stopped position, a driver of the host vehicle that the host vehicle will start moving to a place where the host vehicle will stop for the second time.
However, Ludwick teaches wherein the controller is configured to inform, before the host vehicle starts moving from the temporary stopped position, a driver of the host vehicle that the host 
Regarding claim 2, Kurotobi discloses wherein the vehicle controller is configured to stop the host vehicle for the second time such that the moving distance between the front end portion of the host vehicle and the front side position of the obstacle is equal to or shorter than a predetermined distance (Kurotobi figures 13-14 and ¶86, 95, 100-101, and 106).
Regarding claim 5, Kurotobi discloses further comprising a first detection unit configured to detect the obstacle based on an image obtained by capturing a region in front of the host vehicle in a state in which the host vehicle stops temporarily for the first time at a temporary stop line on a road before the intersection, wherein the measurement unit is configured to measure the distance to the front side position of the obstacle from the host vehicle when the obstacle is detected by the first detection unit (Kurotobi figures 11-18 and ¶29-30, 32, 38, 40, 59-60, 63, 67-68, 77, 82-83, 89-90, and 97-99).
Regarding claim 6, Kurotobi discloses further comprising a second detection unit configured to detect the temporary stop line based on the image obtained by capturing the region in the front of the host vehicle, wherein the vehicle controller is configured to stop the host vehicle for the second time at the temporary stop line detected by the second detection unit (Kurotobi ¶29-30, 32, 38, 40, 59-60, 63, 67-68, 77, 82-83, and 97-98).  
.  
Claims 3-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kurotobi et al. (US 2017/0018177 A1) in view of Ludwick et al. (US 2015/0268665 A1) and further in view of Arai et al. (US 2005/0203693 A1).
Regarding claim 3, Kurotobi does not explicitly state wherein the vehicle controller is configured to continue to stop the host vehicle until a predetermined manipulation is performed after the vehicle controller stops the host vehicle.  
Regarding claim 4, Kurotobi does not explicitly state wherein the predetermined manipulation is a manipulation for a brake pedal.  
Regarding claim 11, Kurotobi does not explicitly state wherein the manipulation for the brake pedal is a manipulation for stepping on the brake pedal.
	However, Arai teaches wherein the vehicle controller is configured to continue to stop the host vehicle until a predetermined manipulation is performed after the vehicle controller stops the host vehicle (Arai ¶57); wherein the predetermined manipulation is a manipulation for a brake pedal (Arai ¶57); and wherein the manipulation for the brake pedal is a manipulation for stepping on the brake pedal (Arai ¶57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the blind spot assistance apparatus, as described by Kurotobi, with the response to brake pedal manipulation, as taught by Arai, because it improves the overall safety to ensure the driver is attentive and responsive before proceeding to end the stop hold.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurotobi et al. (US 2017/0018177 A1) in view of Ludwick et al. (US 2015/0268665 A1) and further in view of Cooprider et al. (US 2012/0303222 A1).

Kurotobi does not explicitly state wherein if the vehicle speed detected at the time when the temporary stop line is higher than a predetermined possible-to-stop speed, the host vehicle is stopped at the detected temporary stop line; and wherein the controller is configured to inform, before the host vehicle starts moving from the temporary stopped position, a driver of the host vehicle that the host vehicle will start moving to a place where the host vehicle will stop for the second time.
However, Cooprider teaches when the vehicle speed detected at the time when the temporary stop line is higher than a predetermined possible-to-stop speed, the host vehicle is stopped at the detected temporary stop line (Cooprider figure 7 and ¶24, 35-36, 42-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the 
Also, Ludwick teaches wherein the controller is configured to inform, before the host vehicle starts moving from the temporary stopped position, a driver of the host vehicle that the host vehicle will start moving to a place where the host vehicle will stop for the second time (Ludwick abstract and ¶5-10, 46, 51, 54-57, 59, 65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the blind spot assistance apparatus, as described by Kurotobi, to provide a notification that the vehicle will start moving from a temporary stop, as taught by Ludwick, because it creates a more robust system that provides the driver with more information. Providing an alert that the vehicle is about to begin moving from a stop prevents discomfort from being caught off guard by sudden movement and keeps them aware of the vehicle’s operation.
Regarding claim 9, Kurotobi discloses wherein the circuitry is further configured to measure the distance between the front end portion of the host vehicle and the front side position of the obstacle as the distance to the front side position from the host vehicle (Kurotobi ¶30 and 38).
Regarding claim 10, while Kurotobi discloses wherein the second detection unit detects a temporary stop line on a road (Kurotobi figures 2-5, 8-9, and 11-4 and ¶32, 43, 59, 71);
Kurotobi does not explicitly state wherein when the vehicle speed detected at the time when the second detection unit detects the temporary stop line is higher than a predetermined possible-to-stop speed, the vehicle controller stops the host vehicle at the detected temporary stop line.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        September 30, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669